August 12, 2020

BY ECF

The Hon. Pamela K. Chen
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


       Re:     United States v. Akiva Schonfeld, No. (S2) 19 Cr. 489 (PKC)

Your Honor:

        This office represents Akiva Schonfeld. Mr. Schonfeld is currently subject to courtesy
supervision by U.S. Pretrial Services in New Jersey, with restrictions that include a curfew and
electronic monitoring, and is compliant. He respectfully requests permission from the Court to
travel with his family for a vacation to an Airbnb rental elsewhere in New Jersey from August
24, 2020 to August 26, 2020. Mr. Schonfeld would be subject to the same restrictions and
would transport his electronic monitoring equipment to the temporary residence.

        Pretrial Services in New Jersey does not take a position on this application, because it is
a courtesy supervision. Pretrial Services in this District does not object to this application, and
neither does the government.

                                                      Respectfully submitted,

                                                      /s James Darrow

                                                      James Darrow
                                                      Assistant Federal Defender
                                                      Tel. (646) 258-6178 (mobile)
                                                      James_Darrow@fd.org

                                                      Attorneys for Akiva Schonfeld

cc:    Counsel of record (by ECF)
       U.S. Pretrial Services Officer Nicholas Zotti (by email)
       U.S. Pretrial Services Officer Bianca Carter (by email)
